Dear Mayor Smith:
The Town of Arcadia owns its water system. In the event of a water leak, you question who has the authority to adjust the bill; the mayor or the council member in the district where the leak occurs. You also question who has responsibility for granting pay raises to Town employees.
The Town of Arcadia should implement a policy for adjustments to bills in those instances when a customer claims a water leak. A credit policy may be implemented only in those instances where the damage to the water pipe was caused by the municipality. A municipality may not adjust a water bill when there is no such evidence because to do so would be tantamount to a donation of public funds which is expressly prohibited by Article7, Section 14 of the Louisiana Constitution.1 We recommend that the Town of Arcadia require a customer who claims he has a leak make the necessary repair and provide it with documentation of the repair and associated cost. It may then make an adjustment which is equal to the average of the customers last three months of water consumption, for example. Again, however, the bill should only be adjusted if the leak was caused by the Town. Any adjustment would have to be approved by vote of the council as a whole. One council member has no authority on his own to do so.
As Mayor, you have the responsibility of preparing and submitting an annual operations budget to the council for approval. You may recommend pay raises for your employees and provide for such in your recommended budget but the actual approval or granting of those raises would be a function of the council.2
We trust this adequately responds to your request. If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  May 1, 2003
  Tina Vicari Grant Assistant Attorney General
1 Attorney General Opinion No. 02-0191
2 La.R.S. 33:404